Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10/20/2022 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear which module, the header module or a module of the modular energy system, is being referred to in “data from the module”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al (US 2017/0078455).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   	Regarding claim 1, Fisher et al disclose a header module of a modular energy system comprising module 220 providing power to the network. The header module comprising module 220 is configured to engage with a module of the modular energy system. The header module comprises: 
a display screen comprising a user interface core configured to display a user interface (UI). See paragraphs [0085] and [0129], and
a control circuit comprising processor 1062 is coupled to the display screen 1082. See Fig. 10. 
The control circuit is configured to: receive data from the module, the data comprising safety critical data. See paragraph [0129]. The control circuit controls the display screen 1082 to cause the UI to display UI content based on the received data, the UI content including safety critical UI content based on the safety critical data. and transmit the displayed safety critical UI content to the module for verification thereby. The processor 1062 creates a safety protocol sub-frame and the processor validates the sub-frame. See paragraph [0253], [0260] and [0261].
Regarding claim 2, Fisher et al disclose the control circuit is further configured to: determine whether there is an error associated with the display screen; and provide an alert indicating that the display screen may not be displaying the safety critical UI content correctly.  Self-test functionality is used for suggestions as to appropriate remedies for detected failures and/or errors. See paragraph [0265].
	Regarding claim 3, Fisher et al disclose the control is further configured to: receive a warning from the module that the displayed safety critical UI content does not coincide with the safety critical data; and provide an alert indicating that the display screen may not be displaying the safety critical UI content correctly. When the system is started from an interface module, the system checks all hardware and firmware components in the system against a recall list. If any are found that match the list, a warning may be displayed before the system is permitted to start. See paragraphs [0207] and [0220].
	Regarding claim 4, Fisher et al disclose a module 250 of a modular energy system comprising module 220 providing power to the network. The module comprising module 250 is configured to engage with a header module comprising module 220 of the modular energy system. 
The module 250 comprises a control circuit comprising processor 1062 configured to: generate data pertaining to a function being performed by the module. See Fig. 2, Fig. 10 and paragraph [0129]. The data comprises safety critical data. See paragraph [0129]. 
 The data is transmitted to the header module comprising module 220; wherein the header module comprising module 220 is configured to display UI content based on the transmitted data, the UI content includes safety critical UI content based on the safety critical data. 
Module 250 receives the safety critical UI content from the header module comprising module 220. Processor 1062 determines whether the transmitted safety critical data coincides with the displayed safety critical UI content based on a safety protocol. See paragraph [0253], [0260] and [0261].
Regarding claim 5, Fisher et al disclose the control circuit is further configured to verify that the data was correctly received by the header module. The processor 1062 creates a safety protocol sub-frame and the processor validates the sub-frame. See paragraph [0253], [0260] and [0261].
Regarding claim 7, Fisher et al disclose the control circuit is further configured to, in a determination that the displayed safety critical UI content does not coincide with the safety critical data, cause the header module to provide an alert indicating that the display screen may not be displaying the safety critical UI content correctly. When the system is started from an interface module, the system checks all hardware and firmware components in the system against a recall list. If any are found that match the list, a warning may be displayed before the system is permitted to start. See paragraphs [0207] and [0220].
Regarding claim 8, Fisher et al disclose the control circuit is further configured to, in a determination that the displayed safety critical UI content does not coincide with the safety critical data, deactivate the function of the module.  The function of the module is deactivated when the module stops communicating or consistently communicates invalid data. The system uses a safety protocol to detect this failure and safely terminates links to the unsafe module. See paragraph [0227].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 2017/0078455) in view of Ruff et al (US 2016/0062954).
Regarding claim 6, Fisher et al meet all of the claimed features except for the control circuit comprising processor 1062 being configured to verify that the data was correctly received by the header module comprising module 220 via a checksum calculation.
Ruff et al teaches it is well known to use checksums for error detection.
Based on the teaching of Ruff et al, one of ordinary skill in the art would have found it obvious to use checksums for the error detection and watchdog monitoring in Fisher et al. The skilled artisan would have been motivated to use the checksums error detection because Fisher et al suggests error detection of the safety protocol may use measures other than a CRC to minimize the possibility of corrupted data being mistaken as valid data. See paragraph [0227] in Fisher et al. 
Regarding claim 9, Fisher et al meet all of the claimed features except for the module comprising an energy module 250 being configured to connect to a surgical instrument and drive one or more energy modalities deliverable by the surgical instrument; and the safety critical data comprising a power level of the energy module.  
Ruff et al teaches it is well known to use a computer system to control a surgical instrument. See paragraph [0141].
Driving one or more energy modalities deliverable by a surgical instrument, and using safety critical data comprising a power level of the energy module requires precision placement of control.  
One of ordinary skill in the art would have found it obvious to use the teaching in Ruff et al to control a surgical instrument using the module 250 in the system of Fisher et al to connect to a surgical instrument and drive one or more energy modalities deliverable by the surgical instrument; and the safety critical data comprising a power level of the energy module. The surgical instrument meets the precision control criteria for the module 250 and the skilled artisan would have found the I/O class modules in Fisher et al well adapted for controlling the surgical instrument. See paragraphs [0009] and [0031] in Fisher et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
11/15/2022